DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 13 September 2021 with respect to the 112f interpretation, 112a and 112b rejections have been fully considered but they are not persuasive.
On page 8 of the response the applicant argues that “the data storage unit 82 is clearly described to be one capable of storing digital data, and should be interpreted as generally available products such as random access memory (RAM)” and “While not explicitly disclosed, it should be apparent to those skilled in the art that the recognition unit 83 may be embodied using components such as a microprocessor.” However, these arguments are not sufficient to overcome the rejections under 112a and 112b based upon the 112f interpretation, because 112f requires that the specification specifically provides support for the claimed limitations and the specification does not provide such support.  See MPEP 2181 II. A.: …It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.”  Therefore, the rejection is maintained.

Applicant’s arguments with respect to the prior art rejection of claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sensor module…to recognize” in claim 1 (Claim 2 and Page 8, lines 10-12 of the specification.);
“imaging unit for generating” in claim 2 (Page 8, lines 16-25 of the specification.);
“data storage unit for storing” in claim 2 (No detailed description.); and
“recognition unit to convert” in claim 2 (No detailed description.).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 2 recite “a sensor module…to recognize” in claim 1, where the sensor module includes “data storage unit for storing” in claim 2, and “recognition unit to convert” in claim 2, which invoke 112(f), and thus the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, however, there isn't any structure described in the specification with respect to the claimed data storage unit and recognition unit. Thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3-16 are rejected due to their dependency from claims 1 and 2, respectively.
	For examination purposes the examiner will interpret that any structure that performs the functions as claimed can be those units, respectively.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a sensor module…to recognize” in claim 1, where the sensor module includes “data storage unit for storing” in claim 2, and “recognition unit to convert” in claim 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the functions in the claim for the “data storage unit” and the “recognition unit.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-16 are rejected due to their dependency from claims 1 and 2, respectively.
	For examination purposes the examiner will interpret that any structure that performs the functions as claimed can be those units, respectively.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wassvik (US 2016/0342282) in view of Bae et al. (US 2016/0266695) and further in view of Kim et al. (US 2018/0160545).

Regarding claim 1, Wassvik discloses a recognition apparatus, comprising:
a light-transmissible top plate, having a first surface facing an object to be recognized and a second surface opposite to said first surface (Figure 13, 2 is a light-transmissible top plate [See paragraph [0096].] which as a first surface [top of 2] and second surface [bottom of 2].);
a light emitting unit disposed in an inner space and adapted to emit an initial light (Figure 13, 28 is a light emitting unit. See paragraph [0096], backlight has a light source.);
a photoluminescent unit disposed in said inner space (Figure 13, 71 is a photoluminescent unit, see paragraph [0097]-[0098].), said photoluminescent unit including a plurality of quantum dots that are able to be excited by the initial light to emit an excitation light having a wavelength range different from that of the initial light (71 is a QD structure, i.e. quantum dot structure, see paragraph [0073]. See paragraph [0097] which explains that the QD structure is excited by initial light from the backlight and then emitting light of a different wavelength.), the excitation light travelling along a first path for object detection and then generate a reflection light travelling along a second path (Figure 13 and paragraph [0098], TIR); and


Wassvik fails to teach the excitation light travelling along a first path to exit from said inner space through said light-transmissible top plate for irradiation on the object and being reflected from the object to generate a reflection light travelling along a second path to re-enter said inner space
Bae et al. disclose a recognition apparatus comprising excitation light travelling along a first path to exit from an inner space through a light-transmissible top plate for irradiation on the object and being reflected from the object to generate a reflection light travelling along a second path to re-enter said inner space (Figure 5 and paragraphs [0003] and [0069], the first path is the path of the light from the quantum dots to the finger through the top plate and the second path is the path of the reflected light from the finger back through the top plate and towards 150.).
Thus, Wassvik contained a device which differed from the claimed device by the substitution of the structure of the light-transmissible top plate.
Bae et al. teaches the substituted light-transmissible top plate, and the function was known in the art to provide light reflection of an object touching the top surface so as to provide fingerprint detection.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Although Wassvik in Figure 13 and Bae et al. in Figure 1 teach of a housing structure, Wassvik and Bae et al. fails to explicitly teach a bottom plate spaced apart from said light-transmissible top plate and facing said second surface of said light-transmissible top plate, said light-transmissible top plate and said bottom plate cooperatively defining the inner space therebetween.
Kim et al. disclose a recognition apparatus comprising:
a light-transmissible top plate (Figure 4, 410 and paragraph [0091]), having a first surface facing an object to be recognized (Figure 4, top surface of 410) and a second surface opposite to said first surface (Figure 4, bottom surface of 410); and 
a bottom plate spaced apart from said light-transmissible top plate and facing said second surface of said light-transmissible top plate (Figure 4, 470 and paragraph [0091]), said light-transmissible top plate and said bottom plate cooperatively defining an inner space therebetween (Figure 4 shows an inner space for the internal components between 410 and 470.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Wassvik and Bae et al. performs the 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in a recognition apparatus with a top plate and bottom plate with the photoluminescent unit and other internal components disposed in the inner space [thus providing protection thereof].
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 1, wherein said sensor module includes an imaging unit for generating the image from the reflection light received by said sensor module (Bae et al.: Paragraph [0065]), a data storage unit for storing reference data (Bae et al.: Figure 19, 70 and paragraph [0133]), and a recognition unit being in communication with said imaging unit and said data storage unit to convert the image to recognition data and comparing the recognition data with the reference data (Bae et al.: Figure 19, 60 and paragraphs [0132] and [0186]).

Regarding claim 3, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 2, wherein the excitation light is an infrared light, said imaging unit of said sensor module including a photosensitive element for generating the image from the infrared light received by said sensor module (Bae et al: Paragraphs [0079] and [0081]-[0082]).

Regarding claim 4, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 3, wherein the initial light is a blue light (Bae et al.: Paragraph [0082]).

Regarding claim 5, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 1, wherein said quantum dots are selected from pervoskite quantum dots and core-shell quantum dots (Bae et al.: Paragraph [0081], core-shell).

Regarding claim 8, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 1, wherein said light-transmissible top plate is configured to be a touch panel pressable by a human being (Bae et al.: Figure 1 shows the top plate is pressable by a human finger and thus is a “touch panel” as claimed.), said sensor module being configured to be a fingerprint recognition module (Bae et al.: Figure 1 shows that a fingerprint is what is sensed and thus the second module is a fingerprint recognition module.).

Regarding claim 9, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 1, wherein said light emitting unit is disposed on said bottom plate (Since the bottom plate is on the bottom, then in the combination the light emitting element [and all other elements, are disposed on it.).

Regarding claim 10, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 9, wherein said sensor module is disposed on said photoluminescent unit (Bae et al.: Figure 4 shows 150 is on 120 when viewed from the bottom.).

Regarding claim 11, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 9,
wherein said light-transmissible top plate is configured to be a touch panel (Bae et al.: Figure 1 shows the top plate is pressable by a human finger and thus is a “touch panel” as claimed.), said photoluminescent unit and said sensor module being disposed between said touch panel and said light emitting unit (Bae et al.: Figure 4 shows 120 and 150 between 130 and 300), said photoluminescent unit having a photoluminescent layer underlying said touch panel (Bae et al.: Figure 4 shows ).

Regarding claim 12, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 11, wherein said photoluminescent layer entirely covers a normal projection of said touch panel onto said photoluminescent layer (Bae et al.: Figure 4 shows 120 entirely covers projection of 130.).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

Regarding claim 13, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 12, wherein said touch panel has a fingerprint area aligned with said sensor module along a direction perpendicular to said touch panel (Bae et al.: Figure 1 shows that there is a fingerprint area on the top plate, i.e. touch panel, that is “aligned with” the sensor 150 in Figure 4.).

Regarding claim 14, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 11, wherein said sensor module is disposed at a location that is distant from said photoluminescent layer along a direction transverse to a normal direction perpendicular to said touch panel (Bae et al.: Figure 4 shows that the sensor module 150 is “distant” to the top surface panel 130.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wassvik (US 2016/0342282) in view of Bae et al. (US 2016/0266695) and further in view of Kim et al. (US 2018/0160545) and Klinghult (US 2016/0328090).

Regarding claim 6, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 5, wherein said quantum dots are core-shell quantum dots (Bae et al.: Paragraph [0081]). 
Wassvik, Bae et al. and Kim et al. fail to teach each of said core-shell quantum dots having a core made of lead sulfide (PbS) and a shell enclosing said core and made of cadmium sulfide (CdS).
Klinghult discloses wherein each core-shell quantum dot has a core made of lead sulfide (PbS) and a shell enclosing said core and made of cadmium sulfide (CdS) (Paragraph [0085]).
Thus the combination of Bae et al. and Kim et al. contained a device which differed from the claimed device by the substitution of the quantum dot structure.
Klinghult teaches the substituted core-shell quantum dot structure, and the function was known in the art to provide excitation light.
Wassvik, Bae et al. and Kim et al.’s quantum dots could have been substituted with the quantum dots of Klinghult, and the results would have been predictable and resulted in the providing of the excitation light by the quantum dot structure.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wassvik (US 2016/0342282) in view of Bae et al. (US 2016/0266695) and further in view of Kim et al. (US 2018/0160545) and Kurakane (US 2016/0283781).

Regarding claim 7, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 2.
Wassvik, Bae et al. and Kim et al. fail to teach wherein said sensor module is configured to be a face recognition module, said reference data stored in the data storage unit being converted from human beings’ face images.
Kurakane discloses wherein a sensor module is configured to be a face recognition module, said reference data stored in a data storage unit being converted from human beings’ face images (Paragraph [0077] and Figures 9-10, and paragraph [0034], “comparing a plurality of patterns prepared in advance” i.e. reference data [clearly would be stored]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Wassvik, Bae et al. and Kim et al. performs the same function as it does separately of providing recognition using a quantum dot structure, and Kurakane performs the same function as it does separately of recognizing users’ faces.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the recognition apparatus being utilized and capable of detecting users’ faces.
.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wassvik (US 2016/0342282) in view of Bae et al. (US 2016/0266695) and further in view of Kim et al. (US 2018/0160545) and Du et al. (US 2018/0005007).

Regarding claim 15, Wassvik, Bae et al. and Kim et al. disclose the recognition apparatus of claim 14.
Wassvik, Bae et al. and Kim et al. fail to teach wherein said touch panel has a fingerprint area that is out of alignment with either one of said sensor module and said photoluminescent layer along the normal direction perpendicular to said touch panel, a normal line that extends perpendicularly through said fingerprint area being situated between said sensor module and said photoluminesent layer.
Du et al. disclose wherein a touch panel has a fingerprint area that is out of alignment with either one of a sensor module and a luminescent layer along the normal direction perpendicular to said touch panel (Figure 6 shows that both the luminescent layers 0120 and the sensor modules 211 are out of alignment with a fingerprint area of the touch panel.), a normal line that extends perpendicularly through said fingerprint area being situated between said sensor module and said luminesent layer (Figure 6 shows that a normal line that extends perpendicularly is between 0120 and 211.).


Regarding claim 16, Wassvik, Bae et al., Kim et al. and Du et al. disclose the recognition apparatus of claim 15, further comprising a mid-layer structure disposed between said light-transmissible top plate and said bottom plate (Bae et al.: Figure 4 shows mid-layer structure 200 which is between 130 and the bottom plate [in the combination]), said sensor module and said photoluminescent layer being formed on said mid-layer structure (Bae et al.: Figure 4 shows 150 and 120 being formed on 200.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
27 September 2021